Citation Nr: 9918577	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his mother-in-law


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to November 
1974.

Service connection for an acquired psychiatric disorder, 
including PTSD was denied in an unappealed Board of Veterans' 
Appeals (Board), decision dated in March 1996.  This appeal 
arises from a decision by the St. Paul, Minnesota; Regional 
Office (RO) that new and material evidence had not been 
submitted to reopen the veteran's claim for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a March 1996 unappealed decision; the Board denied 
entitlement to service connection for an acquired psychiatric 
disability, including PTSD.

3.  The evidence received since the March 1996 Board decision 
includes evidence that is new and material as it is bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is 
either by itself or in connection with the previously 
assembled evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  An acquired psychiatric disability was aggravated by the 
veteran's active service.

5.  The veteran does not have stressors sufficient to support 
a finding of service-incurred PTSD.


CONCLUSIONS OF LAW

1.  The Board decision of March 1996, denying service 
connection for a psychiatric condition, including PTSD, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for service connection for an 
acquired psychiatric condition, was aggravated during 
military service.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.304, 20.1105 (1997).

3.  The veteran's claim for service connection for PTSD is 
not well-grounded.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
20.1100.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, 12 Vet App 209 (1999), the en banc Court 
essentially holds that the recent decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
requires the replacement of the two-step Manio test with a 
three-step test. Under the new Elkins test, the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

Since the Board's March 1996 decision denying entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD was final, the case will not be reopened 
unless new and material evidence has been presented.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Evidence of record prior to the March 1996 Board decision

Prior to the Board's March 1996 decision, the evidence of 
record consisted, in part, of a February 1971 discharge 
summary from St. Joseph's Hospital, Minot, North Dakota (St. 
Joseph's).  The diagnosis was depressive reaction with 
associated anxiety.  September 1971 records from St. Joseph's 
reported that the veteran was hospitalized for depression.  
This was less than one year prior to his entry into service.  
The diagnosis was depression with associated anxiety.  An 
October 1971 treatment record indicates that the veteran took 
two bottles of pills.  A gastric wash was performed.  The 
diagnosis was depression and associated anxiety.

The service medical records include the July 1972 entrance 
examination and a report of medical history.  The veteran 
reported no psychiatric pathology.  An August 1974 report of 
a medical evaluation board states that the veteran became 
tense and began crying while stationed in Korea.  When 
examined he showed evidence of questionable suicidal ideation 
and was hospitalized.  During his hospitalization he stated 
that he had been hospitalized for depression in 1971 and had 
received approximately 10 electric convulsive treatments and 
medication.  The history included use of marijuana daily for 
two years and experiments with tetrahydrocannabinol, LSD and 
speed.  Following examination, the diagnosis was neurotic 
depression, severe, acute exacerbation of chronic condition 
with depressed affect negativism, psychomotor retardation, 
social introversion and ambivalence about the future.  The 
recommendation noted that he had a chronic, inadequate 
schizoid personality configuration with the addition of an 
acute exacerbation of neurotic depression.  A Medical Board 
proceeding was conducted.  It was determined that the veteran 
had a condition that preexisted service, which was service - 
aggravated.  It was remarked that the veteran has two years 
of satisfactory adaptation to military life, and that his 
neurotic depression was thought to be service aggravated.  

In November 1974 VA discharge summary noted that the veteran 
was admitted from a service hospital pending his separation.  
The diagnosis was depressive neurosis in good remission.  

In May 1975, the veteran was admitted to the St. Joseph's 
Hospital.  The final diagnosis was agitated catatonic 
schizophrenia.  

A May 1975 VA history revealed that a local court committed 
the veteran.  The diagnosis was paranoid type schizophrenia.  
Treatment notes from May to July 1975 indicate that the 
veteran was delusional and the June note contained a 
diagnosis of paranoid type schizophrenia.

VA treatment notes dated from September 1976 to April 1977 
and a VA hospital summary dated in November 1977 were also 
part of the record.  The veteran was admitted in September 
1976.  The diagnosis was paranoid type schizophrenia.  

An April 1978 case history from St. Joseph's included a 
diagnosis of manic depressive illness, circular manic type.  

A July 1979 VA hospital summary indicated that the veteran 
had been hospitalized since April 1978.  The diagnosis was 
schizoaffective type schizophrenia, excited.  He was 
hospitalized again in August 1980.  The diagnoses were 
paranoid schizophrenia and manic depressive illness.  VA 
treatment notes dated from August to December 1980 were also 
part of the record, as was a VA hospital summary; a December 
1983 VA hospital summary; and VA treatment records dated from 
January 1984 to January 1985 and from August 1987 to June 
1988.  These records reflect, in part, ongoing treatment for 
psychiatric problems.

The transcript of the veteran's personal hearing in January 
1990 was also before the Board.  He described his treatment 
at St. Joseph's Hospital, as well as his psychiatric problems 
in service and following service. 

An April 1990 letter from the veteran's older brother states 
that the veteran did not use drugs prior to his active 
service.  In April 1990 his sister wrote that neither she nor 
her husband saw evidence of drug use by the veteran prior to 
his active service.  After service he did not seem responsive 
when she talked to him.  Other lay statements were reviewed 
and considered.

In an August 1990 decision, the Board found that additional 
evidence did not establish a new factual basis warranting 
service connection for schizophrenia.

An October 1991 VA discharge summary states that the veteran 
was admitted because he felt his Lithium level was too low.  
Once his medications were stabilized, the veteran was 
discharged with a diagnosis of bipolar disorder, rule out 
schizoaffective disorder.

An August 1992 rating decision found that new and material 
evidence had not been submitted for a claim for service 
connection for schizophrenia.

VA outpatient records dated from December 1993 to October 
1994 were also before the Board.  

Also before the Board was the transcript of the veteran's 
personal hearing in October 1992.  The veteran testified that 
he got confused and angry, that he had mood swings and he 
couldn't handle things.  He felt the Army had betrayed him.  
The veteran's wife displayed the veteran's high school 
yearbook and pointed out that he was in several clubs, played 
sports and had many friends then, although she did not know 
him at that time. 

In supporting statements, the veteran related a history of 
being beaten during an escape and evasion course in basic 
training.  He was traumatized in Korea when he and two other 
soldiers had to man a foxhole for several hours during an 
alert.  On another occasion he came across a soldier who was 
lying face down.  The veteran's legs turned to rubber and he 
collapsed into a rice paddy.  He was stationed 15 miles from 
the Demilitarized Zone (DMZ) and it was quite stressful.  
Since his active service he has not held a job or finished 
school.  He has nightmares of the Army.  

A letter dated in May 1993 from George V. Komaridis, Ph.D., 
related that the veteran has hypervigilance, heightened 
anxiety, a great deal of agitation, anger outbursts and 
difficulty with social interaction and clear thinking.  He 
opined that the veteran was experiencing PTSD and a bipolar 
disorder and that it was his opinion that the veteran's PTSD 
warranted service connection.  

A November 1994 letter from Dr. Komaridis stated that the 
veteran's hospitalization prior to service was insufficient 
to support PTSD, a bipolar disorder or a diagnosis of 
paranoid schizophrenia.  He added that the 1971 diagnosis was 
depression with accompanying anxiety. 

Also before the Board prior to the March 1996 decision were 
two March 1995 VA psychiatric examination reports and one 
psychology service examination report.  The first examination 
report noted the veteran's pre-service hospitalization and 
electric convulsive treatments.  The examiner stated that the 
bipolar disorder diagnosis seemed to be the most consistent 
of the diagnoses that had been applied to the veteran. The 
diagnosis was bipolar disorder in partial remission.  The 
examiner stated that the trauma the veteran experienced in 
the military was not sufficient to qualify him for PTSD under 
the DSM-IV criteria.  He added that the veteran had some PTSD 
symptoms but that nothing related to his military experience.  
The examiner felt that nothing in the veteran's civilian or 
military life qualified him for a diagnosis of PTSD.  His 
symptoms were better explained on the basis of bipolar 
disorder than PTSD.  He stated that there did not seem to be 
significant evidence that the veteran's service worsened his 
long-standing ongoing mental problems.  

The second report detailed the veteran's history of 
hospitalizations both before and after his active service and 
noted that the veteran's brother was discharged from the Navy 
because of a psychotic break.  The assessment states that the 
veteran's psychiatric disorder was a bipolar affective 
disorder, mixed, in partial remission.  The veteran had a 
bipolar affective disorder during service and that it 
remained disabling.  He also felt that the bipolar affective 
disorder predated the veteran's active service, that he had a 
mixed bipolar affective disorder and a depressive episode in 
1971.  He stated that there had been no increase in the 
bipolar affective disorder beyond normal progression during 
the veteran's service.  

The psychological assessment was consistent with emotional 
distress and psychopathology characterized by depression, 
anxiety and mental confusion.  There was evidence that the 
veteran might experience unusual thought processes or 
feelings of unreality or respond to stress by withdrawing 
into fantasy or daydreaming.  There was insufficient evidence 
in the PTSD module to clearly support a PTSD diagnosis.

Evidence received following the March 1996 Board decision

By decision date in March 1996, the Board denied service 
connection for a psychiatric condition, to include PTSD on 
the basis that the veteran did not have verified stressors 
and that his preexisting psychiatric condition was not 
aggravated by his active service. 

Evidence obtained since the March 1996 Board decision 
includes a December 1995 VA psychiatry consultation report.  
The diagnosis was manic depressive illness, with paranoid 
feature, also features of PTSD, examples of nightmares and 
waking up in a very heavy sweat and not knowing what was 
going on.  The physician added that the veteran may have been 
misdiagnosed when he originally saw him and "maybe primarily 
a PTSD".  He apparently was discharged after two years in 
Korea.  

The veteran was hospitalized, as a psychiatric emergency, at 
a VA medical center from May 27, 1996 to July 12,1996.  He 
was suicidal and depressed.  He gave a history of psychiatric 
hospitalizations as a teenager (prior to service), including 
electroconvulsive therapy.  Psychological assessment was 
performed.   He did not spontaneously complain of symptoms of 
PTSD, but gave a history of manic symptoms, symptoms of 
depression and psychosis.  The Penn Inventory for PTSD was 
administered.  His scores more closely resembled the general 
psychiatric population than PTSD groups.  Overall, he 
endorsed relatively few signs of PTSD.  The examiner stated 
that from the history given by the veteran, there was little 
reason for presumption of traumatic stress impact but a 
prevailing impression of the development of a serious episode 
of mental illness during service.  On the MMPI-II, the 
veteran obtained an apparently valid, abnormal profile of a 
type usually associated with tension, anxiety and 
difficulties in concentrating or thinking clearly.  
Individuals with this profile are described as fearful and as 
worrying excessively.  They are typically alienated from 
others and are seen as acting and thinking strangely.  Poorly 
controlled hostility is often seen disrupting their work and 
family life.  The supplementary scales to assess PTSD were 
well below the suggested diagnostic cut-off levels.  His 
content scales indicated major problems with anxiety, 
obsessive fears, over concern about somatic functioning, 
subjective depression and despondency, pervasive feelings of 
anger and a suspicious and distrusting view of others.  The 
impressions were bipolar disorder versus schizoaffective 
disorder.  Features of somatoform disorder were also noted.  
Obsessive personality features were diagnosed under Axis II.

Social Security Administration (SSA) documents dated in 
December 1996 include a brief history of the veteran's pre-
service hospitalizations and some of his post service 
hospitalizations and a medical summary that indicates that 
the veteran had schizophrenic, paranoid and other psychotic 
disorders as well as affective disorders.  Persistent 
paranoid ideation was also noted.  While the veteran alleged 
PTSD, the SSA examiner noted that the veteran was 
persistently paranoid and had severe mental impairment.

A July 1997 letter from the veteran states that he had a 
complete mental breakdown while stationed in Korea.  He was 
on a manic high when he was discharged from the service.  He 
had never had anything like that before.  He had a major 
psychotic episode six months after his medical discharge and 
has been hospitalized several times since.  He feels that 
those episodes were a direct result of his experiences in 
Korea.  He complained that VA records made it sound as if he 
were a drug addict.  He considered himself to be a clean-cut 
athletic person with no interest in drugs before the service.  
He was hospitalized and treated for mild depression in high 
school.  He recovered and finished school.  He had no 
psychotic behavior prior to the military.  He was a good 
soldier for two years prior to his breakdown in Korea.  

In a January 1998 letter, the veteran stated that he has had 
a stress disorder and a bipolar disorder for 24 years since 
his service.  He had been force-fed poisonous VA medicine and 
had urine poured down his throat while he was strapped in a 
bed pumped full of Thorazine.  He added that 90 percent of 
his friends from VA hospitals committed suicide.

The transcript of the veteran's hearing before a member of 
the Board in November 1998 includes his testimony that he has 
PTSD that was brought about by his service in Korea.  He 
discussed his pre-service hospitalizations and indicated that 
he had been outgoing and popular in high school.  He finished 
high school and joined the Army.  He did not get sick from 
the Army, it was about three years after he had been sick in 
high school.  He did not have a bipolar disorder or a 
diagnosis of anything psychotic until after his time in 
service.  During service, he went to the field all the time, 
he felt like soldiers were harassing him and he spent a lot 
of nights in foxholes.  He became suicidal.  There were no 
battles or firefights.  He was hospitalized in August 1974.  
He would not call it for depression.  He was catatonic in the 
hospital in Seoul, Korea.  He received a medical discharge 
within a couple of months of that episode.  About six months 
after service he was hallucinating and walking the streets of 
Minot.  His father found him but the veteran did not know who 
he was.  He was hospitalized in Minot for a few days in 1975 
and then transferred to the St. Cloud VA hospital on a 90-day 
commitment.  In a normal day he did small odd jobs for 
people.  He could not work eight hours.  He gets very 
agitated and it is worse when he is around a crowd of people. 

The veteran's wife testified that she had known him for a 
total of ten years and married to him for nine.  She has 
heard lots of stories about how he was when he came back from 
active service.  The veteran's mother-in-law testified that 
he couldn't take any stress at all.  She stated that she is a 
registered nurse and thinks his condition has gotten worse in 
the last 13 years.  

In November 1998 the veteran submitted a waiver of RO 
consideration of additional evidence submitted after his 
hearing.

A November 1998 letter from the ASC Psychological Clinic 
stated that the veteran entered the clinic in February 1993, 
presenting with multiple PTSD symptoms and bipolar I 
disorder.  The diagnosis was PTSD.  The letter repeated the 
veteran's account of being dropped on a mountain with two 
other soldiers.  It was opined that the mountain incident was 
the origin of the veteran's PTSD.  The letter states that the 
veteran was threatened by black soldiers during racial 
conflicts.  He began to have anxiety, panic attacks and to 
mistrust people while in Korea.  He began isolating and was 
given a medical discharge.  The diagnoses were PTSD and 
bipolar I disorder.

In a December 1998 Intake Evaluation, Delmer C. Eggert, M.D., 
stated that he was not provided with documentation regarding 
the veteran's treatment prior to service.  He repeated the 
veteran's history of treatment for depression during high 
school, as well as previously related events the veteran 
reported occurred in service.  On examination, the veteran 
tended to diminish or trivialize what his wife said, denying 
psychotic episodes and the severity of his suicidal 
statements or tendencies.  He was much more willing to accept 
that he had PTSD.  He did not appear to be psychotic.  His 
cognitive preservation was inconsistent with any 
schizophrenic disorder other than possibly schizoaffective 
disorder.  It was much more likely that he would have lots of 
denial and rationalization and grandiose episodes as perhaps 
part of a manic type episode.  Neither he nor his wife 
reported spontaneously in a manner that would lead one to 
think that PTSD was his primary difficulty.  Dr. Eggert 
stated that it was quite important that the veteran did not 
demonstrate or report any memory difficulties that that he 
did not spontaneously report incidents or disturbed sleep, 
problems with dreams or sudden anxiety episodes.  The 
diagnosis was bipolar affective disorder to include manic 
episodes and quite clearly depressive episodes.  Regarding 
PTSD, he noted that Dr. Komaridis had documented the history 
of his diagnosis, but that during this examination there was 
no supporting history and that the examination itself did not 
support that finding.  In his summary, Dr. Eggert stated that 
the veteran clearly had a service connected medical 
psychiatric illness.  He opined that there apparently was an 
episode prior to service that was suggestive of an affective 
disorder.  However, he added that it was apparently in 
complete remission when he entered service.  The summary 
includes a statement that the Army had a quite obvious 
interest in determining that the veteran was not service-
connected.  

A December 1998 letter from Henry M. Busch, Jr., M.D., states 
that he and the veteran were best friends from the seventh to 
the tenth grades.  During that time the veteran was a very 
normal child, a straight A student and a very good athlete.  
He lost track of the veteran after the 10th grade and cannot 
comment on what happened to him after that time.  

Analysis

New and Material Evidence

In the instant case, the December 1998 evaluation report from 
Dr. Eggert is new and material, as is the testimony presented 
at the veteran's November 1998 hearing.  This evidence is new 
because it was not before the Board at the time of the March 
1996 decision.  It is material because Dr. Eggert 
specifically found that the veteran clearly had a psychiatric 
illness that was service-connected.  He also specifically 
found that the condition for which the veteran was treated 
during high school was in complete remission when he entered 
active service.  

The Board finds that the December 1998 evaluation report is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Hodge.  The claim 
is therefore reopened.

Well Grounded

Having found that there is new and material evidence, the 
threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The record reveals that the veteran was hospitalized at St. 
Joseph's Hospital for a psychiatric condition at least four 
time prior to his entry into active service (from February 1 
to 9, 1971; from September 7 to 25, 1971; from September 27 
to October 21, 1971; and from October 23 to November 4, 
1971).  The diagnosis was depressive reaction with associated 
anxiety.

He was hospitalized during service and the diagnosis was 
neurotic depression, severe, acute exacerbation of chronic 
condition with depressed affect, negativism, psychomotor 
retardation, social introversion and ambivalence about the 
future. 

There is no doubt that the veteran suffered from psychiatric 
disability prior to service.  Furthermore, it is well 
documented that he suffered a relapse during service.  In 
November 1974 the VA diagnosis was depressive neurosis in 
good remission.  In May 1975 the diagnosis was paranoid type 
schizophrenia.  The veteran was hospitalized in VA facilities 
in 1976 and 1977 and the diagnosis was paranoid type 
schizophrenia both times.  The veteran has continued to be 
plagued by psychiatric problems.  

Dr. Eggert's opinion is clearly based on the history related 
by the veteran.  He states that the Army had an obvious 
interest in finding that the veteran's condition was not 
service-connected.  Had he reviewed the file he would have 
been aware that the Army found that the veteran's condition 
was service-aggravated.  His report acknowledges that he had 
no documentation regarding the veteran's hospitalizations 
prior to service. 

In the recent decision of Gahman v. West, No. 96-1303 (U.S. 
Vet. App. June 4, 1999), United States Court of Appeals for 
Veterans Claims held that:...the Board of Medical Survey which 
provided the factual history can be distinguished from an 
ordinary medical professional. The Board of Medical Survey is 
not merely a collection of three doctors, rather, it is an 
entity not unlike the Board of Veterans' Appeals (BVA) in 
that it is charged with adjudicating an issue and rendering a 
factual determination as to the cause and extent of a service 
member's disability.  See 10 U.S.C. §§ 1203, 1216.  According 
to the DEPARTMENT OF THE NAVY DISABILITY EVALUATION MANUAL, Secretary 
of the Navy Instruction 1850.4D,  1004 (1998), the Board of 
Medical Survey, now known as a Physical Evaluation Board, 
"is established to act on behalf of the Secretary of the 
Navy in making determinations of Fitness to continue naval 
service."  Similar to a proceeding at the VA regional office 
(RO) level or the BVA, a proceeding before a Board of Medical 
Survey is governed by statutes and regulations to ensure a 
fair and impartial hearing.  See 10 U.S.C. § 1214 ... In sum, 
the required factual predicate for the Board of Medical 
Survey's conclusions lies in its adjudicative and fact-
finding nature.  If this evidence was merely a collection of 
three doctors' subjective findings, the Court's analysis 
might have been different.  On the contrary, the nature of 
the Board of Medical Survey as an adjudicative entity enables 
it to be competent to render findings of fact not otherwise 
permitted by ordinary medical professionals."  

On the basis of Gahman, and considering the newly received 
evidence, it must be concluded that the veteran's anxiety 
with neurotic depression (variously diagnosed) was aggravated 
during military service.  

However, the Board notes that there is no clear diagnosis of 
PTSD.  The Board also notes that the veteran's service 
administrative records are negative for evidence of the award 
of the Purple Heart, the Combat Infantryman Badge or any 
decorations for valor. 

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a number of considerations that must 
be addressed when adjudicating a claim for service connection 
for PTSD.  Eligibility for service connection for PTSD 
requires the presence of three elements: (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding his inservice stressor is insufficient, standing 
alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Court has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In the instant case there is no evidence to corroborate the 
veteran's vague account of a stressful night on a mountain in 
Korea or any other claimed stressor.  Since the veteran did 
not engage in combat and there is no corroboration of a 
claimed stressor, the PTSD claim is not well grounded and 
must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for PTSD.  See 
Robinette v. Brown, 8 Vet.App. 69, at 77-78 (1995).  
Essentially, the veteran needs evidence establishing a 
psychiatric condition that did not predate active service, or 
a psychiatric disability that was aggravated by active 
service, or medical evidence of a causal link between his 
current psychiatric disability and his period of active 
service.


ORDER

New and material evidence to reopen a claim for service 
connection for a psychiatric disability, including PTSD 
having been submitted, the claim is reopened and service 
connection for an acquired psychiatric disorder (variously 
diagnosed) is allowed.

Entitlement to service connection for PTSD is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals





